Citation Nr: 1817575	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of entitlement to service connection for degenerative arthritis of the lumbar spine associated with status post cemented left total knee replacement (back disability).
	
2. Entitlement to service connection for degenerative arthritis of the lumbar spine associated with status-post cemented left total knee replacement.

3. Entitlement to service connection for ventral hernia status post herniorrhaphy with residual scars associated with status post cemented right total knee replacement.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1975 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision and notification letter of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is associated with the file.  

The Veteran contended during a December 2011 VA examination that during knee surgery, anesthesia was performed improperly which caused his back problems.  The Board notes that the issue before the Board here is service connection for a back disability, not a disability incurred or aggravated while receiving VA-sponsored medical treatment, which is a separate claim under 38 U.S.C. § 1151.  See Anderson v. Principi, 18 Vet. App. 371 (2004) ("A section 1151 claim 'constitutes a separate and distinct claim for VA benefits.'").

As such, the issue of a claim under 38 U.S.C. § 1151 for the Veteran's back disability has been raised by the record in a December 2011 statement to a VA examiner, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issue of entitlement to service connection for degenerative arthritis of the lumbar spine associated with status post cemented left total knee replacement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The April 2004 rating decision denied service connection for degenerative arthritis of the lumbar spine and an appeal was not perfected after VA issued a statement of the case so it became final; no new and material evidence was received within one year of that decision.

2. Since the last final denial of service connection for degenerative arthritis of the lumbar spine, new and material evidence has been received.

3. The Veteran's ventral hernia status post herniorrhaphy with residual scars is not related to his service-connected status post cemented left total knee replacement disability.


CONCLUSIONS OF LAW

1. The April 2004 rating decision denied service connection for a lumbar spine disorder loss is final, but the criteria for reopening the claim have been met. 38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017)


2. The criteria for service connection for ventral hernia status post herniorrhaphy with residual scars associated with status post cemented right total knee replacement have not been met.  38 U.S.C. §§ 1101, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties
		
Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C. §5108 (2012); 38 C.F.R. §3.156 (a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Where new and material evidence is received within one year after the initial denial, the denial is not final, and the claim remains pending.  38 C.F.R. § 3.156(b).  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Id.

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  VA should consider whether the newly received evidence could reasonably substantiate the claim were the claim to be reopened, including whether VA's duty to provide a VA examination is triggered.  There must be new and material evidence as to at least one of the bases of the prior disallowance to warrant reopening.  Shade, 24 Vet. App. at 117-20.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to assess the etiology of disorders, as this requires specialized training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran seeks to reopen his claim of service connection for degenerative arthritis of the lumbar spine (back disability).  The AOJ originally denied service connection for degenerative arthritis of the lumbar spine in an April 2004 rating decision.  The April 2004 rating decision denied service connection because there was no evidence in-service of a disability, nor a medical link between the Veteran's service and his back disability.  The Veteran filed a notice of disagreement later the same month.  04/15/2004 Third Party Correspondence.  In response, VA issued a statement of the case on the back issue in September 2004.  The Veteran had until April 2005 to file a substantive appeal; however, the record does not reflect that one was filed.  So, the appeal was not perfected and the April 2004 rating decision became final.  Additionally, the Veteran did not appeal and did not submit the evidence required within one year that was not considered by an adjudicatory document.  See 38 C.F.R. § 3.156(b).  The Veteran filed a petition to reopen the claim for a back disorder in November 2011.  For the reasons below, the Board finds that new and material evidence has been received to reopen the claim.

In conjunction with the petition to reopen, the Veteran underwent an examination for his back in December 2011.  The examiner wrote that the Veteran was first diagnosed with degenerative disease of the lumbosacral spine in 1976, when the Veteran was on active duty.  As the VA examiner is a competent medical professional and this evidence is presumed credible in the context to reopen, there is evidence of an in-service event or disease.  

As such, the Board finds the December 2011 VA examination report to be new (as it was not before adjudicators in 2004) and material (as it goes to a previously unestablished element - in-service incurrence) evidence relevant to the claim for degenerative arthritis of the lumbar spine.  The claim of service connection for degenerative arthritis of the lumbar spine is reopened.  38 C.F.R. § 3.156(a).  

III. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2017).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran seeks service connection for his ventral hernia status post herniorrhaphy with residual scars secondary to his service-connected knee disabilities.  For the reasons below, service connection for the Veteran's ventral hernia must be denied. 

The Veteran contends that his ventral hernia status post herniorrhaphy with residual scars disability is a result of his service-connected knee disabilities and surgeries.  In a January 2017 statement, the Veteran wrote that his hernia started after he had his service-connected knees replaced bilaterally.  He said he was unable to bend his legs and had to push himself out of chairs because he couldn't use his legs.  He stated the hernia was a result of having to push himself out of chairs due to his inability to bend his legs due to his service-connected knee replacement surgeries.  The Veteran is competent to report symptoms such as pain and scars, but not to assess the etiology of disorders such as a hernia.  See Jandreau, 492 F.3d 1372 at 1377.  

In December 2011, the Veteran underwent a VA hernia examination, which reflected no hernia, but the examiner's review of the records revealed that the Veteran's ventral hernia had been repaired in 2011.  The examiner noted a scar related to the hernia surgical repair, which was not painful, unstable, or greater than 39 square cm (6 square inches).  Accordingly, the Veteran has a current disability for service connection purposes.

Turning to causation or aggravation of the Veteran's ventral hernia status post herniorrhaphy with residual scars disability, there is no competent evidence of causation or aggravation by the Veteran's service-connected knees.  The January 2012 examiner opined that the Veteran's ventral hernia with residual scar was not caused or aggravated by the Veteran's knee disabilities.  He reasoned that in adults, too much abdominal pressure can cause ventral hernia.  Possible causes in adults include obesity, heavy lifting, long history of coughing, multiple pregnancies, fluid in the abdominal cavity (ascites).  The examiner noted the Veteran is moderate to severely obese.  The examiner's opinion is highly probative, as he is a qualified physician examiner, considered the treatment records and the Veteran's lay statements.  The examiner's rationale addressed possible etiologies of the disability, including one that specifically applied to the Veteran.  Accordingly, it is given great probative weight.

Service connection for ventral hernia status post herniorrhaphy with residual scars must be denied, as there is no competent evidence showing the Veteran's ventral hernia was caused or aggravated by his service-connected knee disabilities.  The examiner's rationale addressed both the Veteran's specific contentions and several possible etiologies.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for ventral hernia status post herniorrhaphy with residual scars, is denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of service connection for degenerative disease of the lumbosacral spine is reopened.

Service connection for ventral hernia status post herniorrhaphy with residual scars associated with status post cemented right total knee replacement is denied.



REMAND

The Veteran underwent an examination for his back disability in December 2011, at which the examiner noted that the Veteran has degenerative disease of the lumbosacral spine first diagnosed in 1976, which was while the Veteran was on active duty.  The examiner then opined that the Veteran's degenerative disease was not aggravated or due to service-connected status post cemented bilateral knee replacement, reasoning that degenerative disease is a natural process of aging.  The examiner's statement regarding diagnosis date is inconsistent or unclear with respect to the statement that the Veteran's back disability is not service connected.  It is unclear where in the Veteran's service treatment records the Veteran was diagnosed with degenerative disease of the lumbosacral spine or why the examiner stated the date of diagnosis was in 1976.  Given the examiner's inconsistent rationale and failure to address service connection on a direct or presumptive basis, the Board finds that this examination is inadequate.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 302-04 (2008).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the December 2011 examiner, if available, or another appropriate examiner.  The examiner should address the following:

a) When was the Veteran first diagnosed with degenerative disease of the lumbosacral spine?

b) Is it as least as likely or not (50% or greater probability) that the Veteran's back disability was caused by or incurred in service?

c) Did any of the Veteran's service-connected disabilities, including status post cemented left knee total replacement, either (1) cause or (2) aggravate beyond the natural progression the Veteran's current diagnosis relative to the back, to include degenerative disease of the lumbosacral spine?

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

2. Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


